         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  LEONTAE V. DUNCAN,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19CV-014

                  SHERIFF JOHN T. WILCHER, LT.
                  W. BLANTON, OFC. J. GIBSON,
                  CORRECT HEALTH INC., NURSE
                  SIMMONS, PAMELA MILLER, SGT.
                  WHITE, CAPTAIN HILL, SGT.
                  JOHNSON, OFC. BRAXTON, and
                  OFC. CHISOLM,


                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's order dated March 4, 2018 adopting the U.S. Magistrate Judge's

                      Report and Recommendation as the opinion of the Court, this complaint is dismissed without

                      prejudice. This case stands closed.




            03/04/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
